Citation Nr: 0328530	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-19 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than December 19, 
1995, for the grant of benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for chronic lymphedema of the right lower 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a September 1997 decision by the Washington, 
DC, Regional Office (RO).


REMAND

The September 1997 RO decision assigned a 10 percent 
evaluation, effective December 19, 1995, the date the 
veteran's claim was received, for chronic lymphedema of the 
right lower leg pursuant to 38 U.S.C.A. § 1151.  The veteran 
disagreed with the evaluation assigned as well as the 
effective date.  The evaluation was later increased to 30 
percent, and he withdrew his appeal as to the rating 
assigned.

In a July 2001 decision, the Board remanded the effective-
date issue for further evidentiary and procedural 
development.  In a July 2002 decision, the Board denied an 
effective date earlier than December 19, 1995, for section 
1151 benefits.

The veteran appealed the Board decision, and the VA General 
Counsel, in an unopposed February 2003 motion, contended that 
the July 2002 Board decision had not addressed the 
application of the Veterans Claims Assistance Act of 2000.  
In a March 2003 order, the motion was granted, the July 2002 
Board decision was vacated, and the case was remanded to the 
Board.

The effective date for an award pursuant to 38 U.S.C.A. 
§ 1151 is the date that injury, or aggravation of disability, 
was sustained if the claim for benefits is received within 
one year of that date; otherwise, the effective date is the 
date the claim is received.  38 C.F.R. § 3.400(i) (2003).

In this case, the veteran sustained a right ankle sprain in 
October 1984 which was treated by VA with a cast.  He later 
complained that the cast was too tight and it was removed 
after four or five days.  He began to have pain in the area 
of the right calf and was hospitalized for evaluation in 
November 1984.  He was found to have deep vein thrombosis.

The veteran's claim for section 1151 benefits was received on 
December 19, 1995.

At a December 1996 VA examination, the veteran complained of 
swelling and aching of the lower legs.  The diagnosis was 
chronic left leg lymphedema due to deep vein thrombosis which 
was possibly due to immobilization of the leg after the 1984 
sprain.

The veteran has steadfastly maintained that the November 1984 
VAMC discharge summary, which the RO received in January 1985 
together with the notice of his hospitalization, constituted 
a claim pursuant to 38 U.S.C.A. § 1151 for residuals of deep 
vein thrombosis.  If that documentation did not satisfy the 
requirements of a claim, he has steadfastly maintained, in 
the alternative, that a statement the RO received in February 
1990 did so.  In that statement, the veteran sought 
reevaluation of his service-connected left leg disorder, 
reported recent VA treatment for bilateral varicose veins, 
and contended that he had other disabilities secondary to his 
left leg disorder.

The effective date for section 1151 benefits is determined by 
the date the claim for those benefits is received.  The 
veteran contends that VA received documents in January 1985 
or in February 1990 that constituted a claim, so this case 
turns entirely on whether they did.  Still, the Court has 
held that the notice to the veteran under the provisions of 
38 U.S.C.A. § 5301(a) was inadequate.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran as 
follows:

a.  Evidence needed to substantiate 
his claim is evidence that, before 
December 19, 1995, he submitted a 
specific claim, to include an 
informal claim, for benefits 
pursuant to 38 U.S.C.A. § 1151 or 
otherwise conveyed to the RO in 
writing his intention to do so.  See 
38 C.F.R. §§ 3.151, 3.154, 3.155 
(2003).

b.  It is the veteran's 
responsibility, and his alone, to 
provide the foregoing evidence, but 
VA will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof, 
and VA will notify him of evidence 
he identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

c.  The veteran has one year to 
submit evidence needed to 
substantiate his claim, or to 
identify for VA the custodians of 
such evidence so that VA may attempt 
to obtain it, and his appeal must 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and that 
he wishes to waive any remaining 
time period provided under 38 
U.S.C.A. § 5103 (West 2002).  
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 
02-7007-10, 2003 U.S. LEXIS 19540 
(Fed. Cir. Sep. 22, 2003).

2.  Upon completion of the foregoing 
development, and compliance with the time 
constraints prescribed above in paragraph 
1(c), the RO must review all the evidence 
of record, with regard to the veteran's 
claim of entitlement to an earlier 
effective date for section 1151 benefits, 
and determine whether VA received a claim 
for those benefits before December 19, 
1995.  If the decision is unfavorable, 
the RO must issue a Supplemental 
Statement of the Case in accord with 
38 C.F.R. §§ 19.31 and 19.38 (2003).

The veteran has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

